DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and species 1 a) from claim 1, in the reply filed on 8/5/2022 is acknowledged.
Accordingly, claims 31-33, 41, 67, 83 and 84 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 1, 2, 5, 8, 11, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a sequence corresponding to a portion of the target polynucleotide modified to comprise the modification” renders the claim indefinite because it is unclear whether the sequence comprises homology with a target polynucleotide, comprises homology with a modified polynucleotide or comprises modification itself.  The word “corresponding” is also unclear whether it means it is complementary, shares homology (if so, what is the percent homology is considered to meet the limitation) or other correspondence with target polynucleotide.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 10,208,298), in view of Divita (WO2012137150, IDS).
Claim 1a) is drawn to a genome-editing complex for modifying a target polynucleotide comprising a cell penetrating peptide (CPP) and a genome editing system that is one or both of an RNA guided endonuclease (RGEN) and a guide RNA (gRNA), wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
However. Frisch does not teach the CPP being VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Divita teaches a family of CPP, VEPEP-6 peptides as outer layer of nanoparticles for delivering therapeutic composition specific cells (page 7, last paragraph, page 8, last paragraph). Divita teaches the cargo delivered by VEPEP-6 nanoparticle may be siRNA and protein, i.e. MUC-1 or HEK2 receptor antibodies (page 8, last paragraph, example 3.2).  Divita teaches VEPEP-6 CPP can deliver siRNA to a number of different cell lines (example 3.1). Divita teaches VEPEP6 mediated delivery of siRNA is not toxic, and did not induce immune response in vivo (example 3.3).
It would have been obvious to an ordinary skilled in the art that CPP such as VEPEP-6 are good candidates for delivering RGEN in the method taught by Frisch. The ordinary skilled in the art would be motivated to use CPP such as VEPEP-6 because it has already been demonstrated by Divita that it is efficient and safe (lack of toxicity and immune response) for delivering siRNA complex. Since the sequence of VEPEP-6 has already been taught by Divita, the ordinary skilled in the art would have reasonable expectation of success to form a complex of the RGEN and/or gRNA with the CPP VEPEP-6 following combined teaching from Frisch and Divita.  The recitation of a kit comprising the composition of claim 1 as recited in claim 95 does not add any limitation to the composition of claim 1.  Therefore, the claimed invention of claim 1 a), 5 and 95 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 15, Divita teaches CPP comprises N terminal acetyl group (page 6, line 2).  
Regarding claim 17, Divita teaches CPP comprises a C terminal cysteamide (page 6, line 3).
Regarding claim 18, Divita teaches the CPP may be linked to a targeting molecule (page 8, 3rd paragraph). 
Regarding claim 21, Frisch teaches the genome editing complex may comprise both RGEN and a gRNA (col.61, lines 48-52).
Regarding claim 27, Frisch teaches a targeting method may targeting two or more DNA target that multiple different RNA components are associated with the RGEN-CPP (col. 65, lines 40-45).  
Regarding claim 35, Frisch teaches further include a donor nucleic acid for introducing a modification to the target site (col.62, lines 1-10).
Regarding claim 43, Divita teaches the size of the complex is preferably between 50-300nm (page 5, 4th paragraph), which falls within the range of claim 43.
Regarding claim 44, Divita teaches a nanoparticle that comprises a core that has the cargo and carrier molecule (page 7, last paragraph).
Regarding claim 61, since the specification does not provide a limiting definition of “pharmaceutically acceptable carrier,” the diluted buffer disclosed by Frisch (col.75, line 5-10) meets this limitation.  

Claim(s) 1, 2, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 10,208,298), in view of Divita (WO2014053622, IDS).
Claim 1a) is drawn to a genome-editing complex for modifying a target polynucleotide comprising a cell penetrating peptide (CPP) and a genome editing system that is one or both of an RNA guided endonuclease (RGEN) and a guide RNA (gRNA), wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
However. Frisch does not teach the CPP being VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Divita teaches a family of CPP, VEPEP-3 peptides as outer layer of nanoparticles for delivering therapeutic composition specific cells (page 7, last paragraph, page 8). Divita teaches the cargo delivered by VEPEP-3 nanoparticle may be peptide or protein, i.e. CDK2 or CDK4, (page 11-12, bridging paragraph and Table 1).  Divita teaches VEPEP-3 CPP can deliver peptide to a number of different cell lines (example 3.2 and 3.4). Divita teaches VEPEP3 mediated delivery of peptide and protein is not toxic (example 3.5).
It would have been obvious to an ordinary skilled in the art that CPP such as VEPEP-3 are good candidates for delivering RGEN in the method taught by Frisch. The ordinary skilled in the art would be motivated to use CPP such as VEPEP-3 because it has already been demonstrated by Divita that it is efficient and safe (lack of toxicity) for delivering peptide and protein complex. Since the sequence of VEPEP-3 has already been taught by Divita, the ordinary skilled in the art would have reasonable expectation of success to form a complex of the RGEN and/or gRNA with the CPP VEPEP-3 following combined teaching from Frisch and Divita.  The recitation of a kit comprising the composition of claim 1 as recited in claim 95 does not add any limitation to the composition of claim 1.  Therefore, the claimed invention of claim 1 a), 2 and 95 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 15, Divita teaches CPP comprises N terminal acetyl group (page 6, line 2).  
Regarding claim 17, Divita teaches CPP comprises a C terminal cysteamide (page 6, line 3).
Regarding claim 18, Divita teaches the CPP may be linked to a targeting molecule (page 8, last paragraph). 
Regarding claim 21, Frisch teaches the genome editing complex may comprise both RGEN and a gRNA (col.61, lines 48-52).
Regarding claim 27, Frisch teaches a targeting method may targeting two or more DNA target that multiple different RNA components are associated with the RGEN-CPP (col. 65, lines 40-45).  
Regarding claim 35, Frisch teaches further include a donor nucleic acid for introducing a modification to the target site (col.62, lines 1-10).
Regarding claim 43, Divita teaches the size of the complex is preferably between 20-300nm (page 8, 4th paragraph), which falls within the range of claim 43.
Regarding claim 44, Divita teaches a nanoparticle that comprises a core that has the cargo and carrier molecule (page 7, 2nd paragraph).
Regarding claim 61, since the specification does not provide a limiting definition of “pharmaceutically acceptable carrier,” the diluted buffer disclosed by Frisch (col.75, line 5-10) meets this limitation.  
Claim(s) 1, 8, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 10,208,298), in view of Divita (WO2014053880, IDS).
Claim 1a) is drawn to a genome-editing complex for modifying a target polynucleotide comprising a cell penetrating peptide (CPP) and a genome editing system that is one or both of an RNA guided endonuclease (RGEN) and a guide RNA (gRNA), wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
However. Frisch does not teach the CPP being VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100.
Divita teaches a family of CPP, VEPEP-9 peptides as outer layer of nanoparticles for delivering therapeutic composition specific cells (page 7, last paragraph, page 8, 2nd paragraph). Divita teaches the cargo delivered by VEPEP-9 nanoparticle may be peptide or siRNA (page 9, 3rd paragraph).  Divita teaches VEPEP-9 CPP can deliver peptide or siRNA to a number of different cell lines (example 3.1). Divita teaches VEPEP-9 mediated delivery of ODN is not toxic (example 3.4).
It would have been obvious to an ordinary skilled in the art that CPP such as VEPEP-9 are good candidates for delivering RGEN in the method taught by Frisch. The ordinary skilled in the art would be motivated to use CPP such as VEPEP-9 because it has already been demonstrated by Divita that it is efficient and safe (lack of toxicity) for delivering siRNA and peptide complex. Since the sequence of VEPEP-9 has already been taught by Divita, the ordinary skilled in the art would have reasonable expectation of success to form a complex of the RGEN and/or gRNA with the CPP VEPEP-9 following combined teaching from Frisch and Divita.  The recitation of a kit comprising the composition of claim 1 as recited in claim 95 does not add any limitation to the composition of claim 1.  Therefore, the claimed invention of claim 1 a), 8 and 95 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 15, Divita teaches CPP comprises N terminal acetyl group (page 5, line 32-33).  
Regarding claim 17, Divita teaches CPP comprises a C terminal cysteamide (page 5, line 33-34).
Regarding claim 18, Divita teaches the CPP may be linked to a targeting molecule (page 9, 3rd paragraph). 
Regarding claim 21, Frisch teaches the genome editing complex may comprise both RGEN and a gRNA (col.61, lines 48-52).
Regarding claim 27, Frisch teaches a targeting method may targeting two or more DNA target that multiple different RNA components are associated with the RGEN-CPP (col. 65, lines 40-45).  
Regarding claim 35, Frisch teaches further include a donor nucleic acid for introducing a modification to the target site (col.62, lines 1-10).
Regarding claim 43, Divita teaches the size of the complex is preferably between 50-300nm (page 5, 3rd paragraph), which falls within the range of claim 43.
Regarding claim 44, Divita teaches a nanoparticle that comprises a core that has the cargo and carrier molecule (page 8, 2nd paragraph).
Regarding claim 61, since the specification does not provide a limiting definition of “pharmaceutically acceptable carrier,” the diluted buffer disclosed by Frisch (col.75, line 5-10) meets this limitation.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, 17, 18, 43, 44, 61 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 15-27 of U.S. Patent No. 9579395 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claim 11 of the ‘395 patent is drawn to a complex comprising a CPP and a cargo comprising protein, wherein the CPP is VEPEP-3. Claim 11 does not specify which protein is a cargo of the complex.
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of protein may be delivered by VEPEP-3 CPP. The ordinary skilled in the art would be motivated to deliver RGEN with VEPEP-3 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 2 and 95 would have been obvious in view of the claimed invention of claim 11 of the ‘395 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claim 9 of the ‘395 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claim 10 of the ‘395 patent.  
Claim 18 recites the CPP are linked to a targeting moiety, which as also recited in claim 10 of the ‘395 patent.  
Claim 43 recites the size of the complex being about 10-300nm, which encompasses the range of 50-300nm as recited in claim 15 of the ‘395 patent.
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-3 and REGN, which is obvious in view of claims 16-25 (nanoparticle comprising a core comprising VEPEP-3 and cargo includes protein) of the ‘395 patent and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-3 and REGN, which is obvious in view of claims 26-27 (therapeutic composition comprising VEPEP-3 and cargo includes protein) of the ‘395 patent and teaching from Frisch.  
Claims 1, 2, 15, 17, 44, 61 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14 and 17-20 of U.S. Patent No. 10,111,965 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 1, 3, 9 and 11 of the ‘965 patent is drawn to a complex comprising a CPP and a cargo comprising protein, wherein the CPP is VEPEP-3. Claim 1 does not specify which protein is a cargo of the complex.
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of protein may be delivered by VEPEP-3 CPP. The ordinary skilled in the art would be motivated to deliver RGEN with VEPEP-3 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 2 and 95 would have been obvious in view of the claimed invention of claims 1 and 9 of the ‘965 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claims 2 and 10 of the ‘965 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claims 2 and 10 of the ‘965 patent.  
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-3, VEPEP-6 or VEPEP-9 and REGN, which is obvious in view of claims 4-6 and 12-14 (nanoparticle comprising a core comprising VEPEP-3, VEPEP-6, VEPEP-9 and cargo includes protein) of the ‘965 patent and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-3 and REGN, which is obvious in view of claims 17-20 (a method of using therapeutic composition comprising VEPEP-3 and cargo includes protein) of the ‘965 patent and teaching from Frisch.  
Claim 1, 5, 15, 17, 18, 43, 44, 61, 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-15, 18, 19, 32-34 of U.S. Patent No. 9,376,468 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 10 of the ‘468 patent is drawn to a complex comprising a CPP and a cargo comprising nucleic acid and a hydrophobic molecule, wherein the CPP is VEPEP-6. Claim 11 of the ‘468 patent recites the nucleic acid is a siRNA or a mix of siRNA that selected to silence a target mRNA. Claim 12 of the ‘468 application recites the cargo is miRNA or a mix of miRNAs. However, the claims does not teach the cargo may be a gRNA.  
Frisch teaches a composition that comprises at least one protein component of an RGEN system with gRNA and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of RNA may be delivered by VEPEP-6 CPP. The ordinary skilled in the art would be motivated to deliver at least gRNA that is complementary to a polynucleotide of interest with VEPEP-6 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 5 and 95 would have been obvious in view of the claimed invention of claims 10-12 of the ‘468 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claim 18 of the ‘468 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claim 18 of the ‘468 patent.  
Claim 18 recites the CPP are linked to a targeting moiety, which is also recited in claims 19, 33 and 34 of the ‘468 patent.  
Claim 43 recites the size of the complex being about 10-300nm, which encompasses the range of 50-300nm as recited in claim 13 of the ‘468 patent.
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-6 and gRNA, which is obvious in view of claims 14 , 15, 32 (nanoparticle comprising a core comprising VEPEP-6 and cargo includes siRNA, RNAi) of the ‘468 patent and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-6 and gRNA, which is obvious in view of claims 22-23 (a method of using therapeutic composition comprising VEPEP-6 and cargo includes RNA) of the ‘468 patent and teaching from Frisch.  
Claims 1, 5, 15, 17, 44 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 10, 11, 13-16, 19 and 20 of U.S. Patent No. 10,287,581 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 1 and 10 of the ‘581 patent is drawn to a complex comprising a CPP and a cargo comprising nucleic acid and a hydrophobic molecule, wherein the CPP is VEPEP-6. However, the claims does not teach the cargo may be a gRNA.  
Frisch teaches a composition that comprises at least one protein component of an RGEN system with gRNA and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of nucleic acid may be delivered by VEPEP-6 CPP. The ordinary skilled in the art would be motivated to deliver at least gRNA that is complementary to a polynucleotide of interest with VEPEP-6 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 5 and 95 would have been obvious in view of the claimed invention of claim 1 of the ‘581 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claim 2 and 11 of the ‘581 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claim 2 and 11 of the ‘581 patent.  
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-6 and gRNA, which is obvious in view of claims 4-7, 13-16, 19 and 20 (nanoparticle comprising a core comprising VEPEP-6 and cargo includes nucleic acid) of the ‘581 patent and teaching from Frisch.  
Claims 1, 8, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 11-22,  of U.S. Patent No. 9,598,465 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 8 of the ‘465 patent is drawn to a complex comprising a CPP and a cargo comprising protein, peptides or oligonucleotides, wherein the CPP is VEPEP-9. Claim 11 of the ‘465 patent recites the cargo may be a mix of siRNA or a mix of miRNA that targets mRNA. However, claims 8 and 11 do not recite the protein being RGEN and nucleic acid being gRNA.  
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of protein and nucleic acids may be delivered by VEPEP-9 CPP. The ordinary skilled in the art would be motivated to deliver RGEN and gRNA complex with VEPEP-9 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 8 and 95 would have been obvious in view of the claimed invention of claims 8 and 11 of the ‘465 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claims 6 of the ‘465 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claim 7 of the ‘465 patent.  
Claim 18 recites the CPP are linked to a targeting moiety, which is also recited in claim 7 of the ‘465 patent.  
Claims 21 and 22 recites the genome complex comprises both RGEN and gRNA, or multiple gRNAs. Since VEPEP-9 can be complexed to both protein and mixed RNA as recited in claims 8 and 11 of the ‘465 patent, it would have been obvious that both RGEN and gRNA may be complexed with VEPEP-9 in view of the teaching from Frisch.
Claim 35 recites a donor nucleic acid is also included in the complex that has RGEN and gRNA. Frisch teaches including donor nucleic acid for HR directed modification using RGEN and gRNA. Since VEPEP-9 can be complexed to both protein and mixed RNA as recited in claims 8 and 11 of the ‘465 patent, it would have been obvious that both RGEN, gRNA and donor RNA may be complexed with VEPEP-9 in view of the teaching from Frisch.
Claim 43 recites the size of the complex being about 10-300nm, which encompasses the range of 50-300nm as recited in claim 12 of the ‘465 patent.
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-9 and REGN or gRNA, which is obvious in view of claims 13-19 (nanoparticle comprising a core comprising VEPEP-9 and cargo includes protein and nucleic acid) of the ‘465 patent and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-9 and REGN, which is obvious in view of claims 21-22 (a therapeutic composition comprising VEPEP-9 and cargo includes protein) of the ‘465 patent and teaching from Frisch.  
Claims 1, 8, 15, 17, 18, 21, 27, 35, 43, 44, 61 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 11-22,  of U.S. Patent No. 10,421,784 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 1 and 8 of the ‘784 patent is drawn to a complex comprising a CPP and a cargo comprising protein, peptides or oligonucleotides, wherein the CPP is VEPEP-9. However, claim 1 and 8 do not recite the protein being RGEN and nucleic acid being gRNA.  
Frisch teaches a composition that comprises at least one protein component of an RGEN and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of protein and nucleic acids may be delivered by VEPEP-9 CPP. The ordinary skilled in the art would be motivated to deliver RGEN and gRNA complex with VEPEP-9 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 8 and 95 would have been obvious in view of the claimed invention of claims 1 and 8 of the ‘784 patent.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claims 2 and 9 of the ‘784 patent.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claims 2 and 9 of the ‘784 patent.  
Claims 21 and 22 recites the genome complex comprises both RGEN and gRNA, or multiple gRNAs. Since VEPEP-9 can be complexed to both protein and nucleic acid in claims 1 and 8 of the ‘784 patent, it would have been obvious that both RGEN and gRNA may be complexed with VEPEP-9 in view of the teaching from Frisch.
Claim 35 recites a donor nucleic acid is also included in the complex that has RGEN and gRNA. Frisch teaches including donor nucleic acid for HR directed modification using RGEN and gRNA. Since VEPEP-9 can be complexed to both protein and mixed RNA as recited in claims 1 and 8 of the ‘784 patent, it would have been obvious that both RGEN, gRNA and donor RNA may be complexed with VEPEP-9 in view of the teaching from Frisch.
Claim 44 recites a nanoparticle comprising a core comprising VEPEP-9 and REGN or gRNA, which is obvious in view of claims 3-5, 10-12 (nanoparticle comprising a core comprising VEPEP-9 and cargo includes protein and nucleic acid) of the ‘784 patent and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-9 and REGN, which is obvious in view of claims 15-18 (a therapeutic composition comprising VEPEP-9 and cargo includes protein) of the ‘784 patent and teaching from Frisch.  
Claim 1, 11, 44, 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-15, 18, 19, 32-34 of U.S. Patent No. 9,376,468 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claim 9 of the ‘440 patent is drawn to a complex comprising a CPP, wherein the CPP is ADGN-100 peptides. Claim 10 of the ‘440 patent recites the cargo is nucleic acid.  Claim 11 of ‘440 patent recites nucleic acid is a siRNA, miRNA or plasmid or analogue thereof.  However, the claims does not recite the cargo may be a gRNA.  
Frisch teaches a composition that comprises at least one protein component of an RGEN system with gRNA and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of RNA may be delivered by ADGN-100 CPP. The ordinary skilled in the art would be motivated to deliver at least gRNA that is complementary to a polynucleotide of interest with ADGN-100 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 11 and 95 would have been obvious in view of the claimed invention of claims 9-11 of the ‘440 patent.
Claim 44 recites a nanoparticle comprising a core comprising ADGN-100 and gRNA, which is obvious in view of claims 12 (nanoparticle comprising a core comprising ADGN-100 and cargo includes nucleic acid) of the ‘440 patent and teaching from Frisch.  
Claims 1, 2, 5, 8, 11, 15, 17, 18, 44, 61 and 95 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13, 15, 16, 19, 32 of copending Application No. 16/756,442 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claims 1, 6 and 32 of the ‘442 application is drawn to a complex comprising a CPP, wherein the CPP is VEPEP-3, VEPEP-6 or VEPEP-9 or ADGN-100 peptides, and wherein the delivery is an mRNA delivery complex.  Claims 4 and 5 recite the complex further comprises RNAi that targets an RNA associated with a disease.  However, none of the claim recites a complex that comprises CCP and a gRNA. 
Frisch teaches a composition that comprises at least one protein component of an RGEN system with gRNA and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of RNA may be delivered by VEPEP-3, VEPEP-6 or VEPEP-9 and ADGN-100 CPP as claimed in claims 1, 3-6 and 32 of the ‘442 application. The ordinary skilled in the art would be motivated to deliver at least gRNA that is complementary to a polynucleotide of interest with VEPEP-3, VEPEP-6 or VEPEP-9 and ADGN-100 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 2, 5, 8, 11 and 95 would have been obvious in view of the claimed invention of claims 1, 3-6 and 32 of the ‘442 application.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claims 7 and 8 of the ‘442 application.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claims 7 and 9 of the ‘442 application.  
Claim 18 recites the CPP are linked to a targeting moiety, which is also recited in claim 10 of the ‘442 application.  
Claim 44 recites a nanoparticle comprising a core comprising CPP VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 and REGN or gRNA, which is obvious in view of claims 13, 15 and 16 (nanoparticle comprising a core comprising VEPEP-3, VEPEP6, VEPEP-9 or ADGN-100 and mRNA) of the ‘442 application and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising VEPEP-3, VEPEP6, VEPEP-9 or ADGN-100 and REGN or gRNA, which is obvious in view of claims 19 (a pharmaceutical composition comprising VEPEP-3, VEPEP6, VEPEP-9 or ADGN-100 and mRNA) of the ‘442 application and teaching from Frisch.  
This is a provisional nonstatutory double patenting rejection.
Claims 1, 11, 15, 17, 18, 44, 61 and 95 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 105, 106, 108-117 of copending Application No. 16/930,091 in view of Frisch. 
Claim 1 is drawn to a genome editing complex that comprises CPP and one or more cargo that comprises RGEN or gRNA that targets a complementary sequence of interest, wherein the CPP is VEPEP-3, VEPEP-6, VEPEP-9 or ADGN-100 peptides.
Claim 108 of the ‘091 application is drawn to a complex comprising a CPP and a cargo, wherein the CPP is ADGN-100 peptides.  Claim 109 of the ‘091 application recites the cargo is a nucleic acid.  Claim 110 of the ‘091 application recites the cargo is siRNA, miRNA, DNA plasmid.  However, none of the claim recites a complex that comprises CCP and a gRNA. 
Frisch teaches a composition that comprises at least one protein component of an RGEN system with gRNA and at least one CPP, wherein the RGEN and CPP is covalently or noncovalently linked to each other in a complex (col.2, lines 49-53). 
It would have been obvious to an ordinary skilled in the art that different types of RNA may be delivered by ADGN-100 CPP as claimed in claims 108-110 of ‘091 application. The ordinary skilled in the art would be motivated to deliver at least gRNA that is complementary to a polynucleotide of interest with ADGN-100 CPP to make modification to a polynucleotide of interest as taught by Frisch. Therefore, the claimed invention of claims 1, 11 and 95 would have been obvious in view of the claimed invention of claims 108-110 of the ‘091 application.
Claim 15 recites the CPP comprises N-terminal acetyl group, which is also recited in claim 105 of the ‘091 application.
Claim 17 recites CPP comprises C terminal cysteamide, which is also recited in claim 106 of the ‘091 application.  
Claim 18 recites the CPP are linked to a targeting moiety, which is also recited in claim 114 of the ‘091 application.  
Claim 44 recites a nanoparticle comprising a core comprising CPP ADGN-100 and REGN or gRNA, which is obvious in view of claims 111-114 (nanoparticle comprising a core comprising ADGN-100 and nucleic acid) of the ‘091 application and teaching from Frisch.  
Claim 61 recites a pharmaceutical composition comprising the genome editing complex comprising ADGN-100 and REGN or gRNA, which is obvious in view of claims 115-117 (a pharmaceutical composition comprising ADGN-100 and nucleic acid cargo) of the ‘091 application and teaching from Frisch.  
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636